                                         Case 2:16-cv-00031-SPL-DMF Document 249 Filed 02/26/19 Page 1 of 3



                                     1   Robert T. Mills (Arizona Bar #018853)
                                         Sean A. Woods (Arizona Bar #028930)
                                     2   Jordan C. Wolff (Arizona Bar #034110)
                                         MILLS + WOODS LAW, PLLC
                                     3   5055 North 12th Street, Suite 101
                                         Phoenix, Arizona 85014
                                     4   Telephone 480.999.4556
                                         docket@millsandwoods.com
                                     5   Attorneys for Plaintiffs
                                     6
                                     7                          UNITED STATES DISTRICT COURT
                                     8                                   DISTRICT OF ARIZONA
                                     9    Keith and Tammy Early, et al,                 Case No.: 2:16-cv-00031-SPL (DMF)
                                    10                         Plaintiffs,               PLAINTIFFS’ RESPONSE TO THE
                                    11                                                      COURT’S REQUEST FOR
                                                        vs.                                    CLARIFICATION
5055 North 12th Street, Suite 101




                                    12
   Mills + Woods Law, PLLC

   Phoenix, AZ 85014-2555




                                    13    The State of Arizona, et al,
          480.999.4556




                                                                                        (Assigned to the Honorable Deborah M.
                                    14                         Defendants.              Fine)
                                    15
                                    16         Plaintiffs, by and through undersigned counsel, hereby submit their Response to the
                                    17 Court’s Request for Clarification Regarding their Extension of Deadlines. (Doc. 246).
                                    18         Pursuant to LRCiv 7.3(b), this response includes the positions of all other parties to
                                    19 Plaintiffs’ Motion to Extend Deadline for Depositions. (Doc. 245).
                                    20         On February 20, 2019, after receiving this Court’s Order for Plaintiffs to file a
                                    21 clarification to their motion for extension of time, (Doc. 246), Plaintiffs’ counsel emailed
                                    22 Defendants’ counsel stating:
                                    23                Michael / Denise -
                                    24                I need to clarify for Judge Fine your respective positions on our
                                                      motion for extension of time. I’ve attached her order here.
                                    25                Please let me know so that I may file a clarification notice with
                                                      the Court.
                                    26
                                    27 See Email attached hereto as Ex. A.
                                    28
                                         Case 2:16-cv-00031-SPL-DMF Document 249 Filed 02/26/19 Page 2 of 3




                                     1         That same day, Defendant Johnson’s counsel responded to the email stating that “I
                                     2 do not oppose the motion.” See Ex. A (emphasis added). Later that day, CHC Defendants’
                                     3 counsel informed Plaintiffs’ counsel that “CHC Defendants do oppose the motion.” Id.
                                     4 (emphasis in original).
                                     5         Then on February 21, 2019, after initially stating the she did not oppose the motion,
                                     6 Defendant Johnson’s counsel emailed Plaintiffs’ counsel stating, “I misspoke yesterday. I
                                     7 will be opposing the motion to extend.” Id.
                                     8         In summary, both CHC Defendants and Defendant Johnson appear to oppose
                                     9 Plaintiffs’ Motion to Extend Deadline for Depositions.
                                    10
                                    11     RESPECTFULLY SUBMITTED this 26th day of February 2019.
5055 North 12th Street, Suite 101
   Mills + Woods Law, PLLC




                                    12
      Phoenix, AZ 85014
          480.999.4556




                                    13                                            MILLS + WOODS LAW, PLLC
                                    14
                                    15                                            By       /s/ Sean A. Woods
                                                                                         Robert T. Mills
                                    16                                                   Sean A. Woods
                                                                                         Jordan C. Wolff
                                    17
                                                                                         5055 North 12th Street, Suite 101
                                    18                                                   Phoenix, AZ 85014
                                                                                         Attorneys for Plaintiffs
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                     2
                                         Case 2:16-cv-00031-SPL-DMF Document 249 Filed 02/26/19 Page 3 of 3



                                                                      CERTIFICATE OF SERVICE
                                     1
                                                I hereby certify that on February 26, 2019, I electronically transmitted the foregoing
                                     2
                                         document to the Clerk’s Office using the ECF System for filing and transmittal of a Notice
                                     3
                                         of Electronic Filing to the following ECF registrants:
                                     4
                                     5 LEWIS BRISBOIS BISGAARD & SMITH LLP
                                       Kevin C. Nicholas
                                     6 Michael B. Smith
                                     7 Bruce C. Smith
                                       2929 North Central Ave, Ste 1700
                                     8 Phoenix Arizona 85012
                                       Attorneys for Defendants Correctional Healthcare
                                     9
                                       Companies, Inc., Physicians Network Association, Inc., Arshad
                                    10 Tariq, Toan Lai, and Tiffany Thompson
                                    11 DICKINSON WRIGHT LLC
5055 North 12th Street, Suite 101
   Mills + Woods Law, PLLC




                                    12 Denise Troy
      Phoenix, AZ 85014




                                       1850 North Central Ave, Ste 1400
          480.999.4556




                                    13 Phoenix, Arizona 85004
                                       Attorney for Defendant Melissa Johnson
                                    14
                                    15
                                         /s/    Jordan C. Wolff
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                      3
